


109 HR 6181 IH: To amend the National and Community Service Act of 1990

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6181
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Clay (for himself
			 and Mr. Owens) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a National Infrastructure Corps to address the Nation’s
		  infrastructure needs and provide employment opportunities for unemployed
		  individuals.
	
	
		1.Short titleThis Act may be cited as the National
			 Infrastructure Corps Act of 2006.
		2.FindingsCongress finds the following:
			(1)The United States
			 is suffering a worsening crisis in public infrastructure, including a lack or
			 insufficiency of railroad, mass transportation, power, water control, river
			 navigation, port, oil refining, and hospital infrastructure facilities.
			(2)The
			 infrastructure report card issued by the American Society of
			 Civil Engineers estimates the need for $1,700,000,000,000 in investments to
			 repair and replace obsolescent and broken-down infrastructure facilities in the
			 United States.
			(3)The Nation’s
			 infrastructure crisis became dramatically apparent after the breakdown of water
			 control, transportation, and power infrastructure facilities in the Gulf States
			 following Hurricanes Katrina and Rita.
			(4)Each $1,000,000,000
			 of Federal funding invested in infrastructure facilities creates approximately
			 50,000 jobs and $6,000,000,000 in economic activity.
			(5)The United States
			 continues to suffer high rates of unemployment in urban and rural areas,
			 especially among males in their twenties, and individuals and households
			 continue to experience decreases in wages and real income.
			(6)Regional, State,
			 and local infrastructure rebuilding projects require a great deal of
			 semi-skilled and labor-intensive employment.
			(7)These projects
			 include the necessary repair and rebuilding of large numbers of the Nation’s
			 upstream dams, which could provide employment to 100,000
			 individuals, and the replacement of the 10 obsolete locks and dams on the Ohio
			 River Mainstem system, which would generate approximately 20,000 jobs over a
			 multi-year period.
			(8)The Urban Youth
			 Corps administered by the Departments of Housing and Urban Development and
			 Transportation, the National Civilian Community Corps, and other volunteer
			 programs of the Corporation for National and Community Service have greatly
			 contributed to public works and disaster response projects.
			(9)The authority of
			 the Corporation for National and Community Service should be expanded to
			 provide employment opportunities and reverse trends in urban unemployment
			 through the establishment of a National Infrastructure Corps modeled after the
			 Community Conservation Corps created at the outset of the Great
			 Depression.
			3.Establishment of
			 National Infrastructure Corps
			(a)In
			 GeneralTitle I of the
			 National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended
			 by adding at the end the following:
				
					JNational
				Infrastructure Corps
						199AA.DefinitionsIn this subtitle, the following definitions
				apply:
							(1)CorpsThe term Corps means the
				National Infrastructure Corps established by section 199BB.
							(2)Eligible
				projectThe term
				eligible project means a project for the construction or repair of
				an economic infrastructure facility in the United States, including a power,
				rail, transport, port, inland navigation, water management, drinking water,
				energy, or hospital facility.
							(3)Eligible
				individualThe term eligible individual means an
				individual who is—
								(A)unemployed or
				employed on a part-time basis due to economic reasons, as defined by the
				Secretary of Labor;
								(B)between the ages
				of 18 and 40; and
								(C)a citizen of, or an
				alien lawfully admitted for permanent residence to, the United States.
								(4)Qualified
				infrastructure corpsThe term
				qualified infrastructure corps means a program established by a
				State or local government or by a nonprofit organization to carry out eligible
				projects and provide employment to eligible individuals.
							199BB.EstablishmentThere is established a National
				Infrastructure Corps, to be administered by the Corporation.
						199CC.PurposesThe purposes of the Corps shall be—
							(1)to address the
				economic infrastructure needs of the Nation through the performance of eligible
				projects; and
							(2)to address high
				rates of unemployment in urban and rural areas by providing employment
				opportunities to eligible individuals.
							199DD.Participation
				in the Corps
							(a)ParticipantsThe Corps shall be composed of not more
				than 40,000 eligible individuals recruited by the Corporation.
							(b)TrainingThe
				Corporation may provide employment training for individuals participating in
				the Corps. The Corporation may provide such training by entering into
				agreements with building trades unions and labor councils that regularly
				provide 4-week and 6-week training classes in construction and the building
				trades.
							(c)Residency
				program
								(1)In
				generalThe Corporation may provide housing for individuals
				participating in the Corps.
								(2)Corps
				housingThe Corporation shall provide such housing in a manner in
				which individuals participating in the Corps reside with other Corps
				participants.
								(d)Period of
				participationAn individual may participate in the Corps for a
				period of not more than 1 year.
							199EE.Projects to
				be carried out by the Corps
							(a)Selection of
				projects
								(1)In
				generalThe Corporation shall select eligible projects to be
				carried out by the Corps and shall provide financial assistance for such
				projects using amounts appropriated to carry out this subtitle.
								(2)Participation of
				Army Corps of EngineersThe Corporation shall select eligible
				projects under paragraph (1) in cooperation with the Secretary of the Army,
				acting through the Chief of Engineers.
								(3)Project
				proposalsThe Corporation
				shall select eligible projects under this subsection based on proposals
				submitted to the Corporation by Federal, State, and local entities. The head of
				a Federal, State, or local entity shall submit such a proposal at the time and
				in the manner as the Corporation requires.
								(4)Disaster relief
				activitiesIn selecting
				eligible projects under this subsection, the Corporation shall give priority to
				projects to repair vital infrastructure facilities damaged by natural disasters
				and emergencies, including projects to address damages resulting from
				Hurricanes Katrina and Rita.
								(b)Performance of
				projects
								(1)Cooperation with
				the Army Corps of EngineersThe Corporation may enter into
				contracts and cooperative agreements under which the Corps shall perform
				eligible projects in coordination with the Secretary of the Army, acting
				through the Chief of Engineers.
								(2)Cooperation with
				other Federal agencies
									(A)Contracts and
				cooperative agreementsThe Corporation may enter into contracts
				and cooperative agreements under which the Corps shall perform eligible
				projects in coordination with the heads of other Federal entities,
				including—
										(i)the Urban Youth
				Corps, administered by the Secretary of Housing and Urban Development;
										(ii)the Urban Youth
				Corps, administered by the Secretary of Transportation;
										(iii)the National
				Resource Conservation Service of the Department of Agriculture; and
										(iv)the National
				Civilian Community Corps.
										(B)Repair and
				rebuilding of upstream structuresThe Corporation shall seek to
				enter into a contract or cooperative agreement under this paragraph with the
				Chief of the National Resource Conservation Service for the rebuilding and
				repair of upstream structures across the Nation.
									(3)Use of qualified
				infrastructure corps
									(A)Contracts and
				cooperative agreementsThe
				Corporation may enter into contracts and cooperative agreements with any
				qualified infrastructure corps to perform eligible projects.
									(B)GrantsThe
				Corporation may make grants to States (and through States to local governments)
				for the purpose of establishing, operating, and supporting a qualified
				infrastructure corps that will perform eligible projects.
									(C)Applicability of
				matching requirementsThe matching funds requirement of section
				121(e) shall apply to financial assistance provided under this paragraph.
									(c)Coordination of
				activitiesThe Corporation shall coordinate the activities of the
				Corps with other national service activities carried out under this
				title.
							199FF.Wages
							(a)In
				generalAll individuals
				participating in the Corps or in a qualified infrastructure corps performing
				work for the construction, alteration, or repair, including painting and
				decorating, of projects, buildings, and works funded using amounts appropriated
				to carry out this subtitle shall be paid wages at not less than the prevailing
				wages on similar construction in the locality as determined by the Secretary of
				Labor in accordance with sections 3141–3144, 3146, and 3147 of title 40, United
				States Code.
							(b)AuthorityWith respect to the determination of wages
				under paragraph (1), the Secretary of Labor shall have the authority and
				functions set forth in Reorganization Plan No. 14 of 1950 (64 Stat. 1267) and
				section 3145 of title 40, United States Code.
							199GG.Non-Federal
				status
							(a)In
				generalExcept as otherwise provided in this section, individuals
				participating in the Corps shall not, by reason of their status as such
				participants, be considered Federal employees and shall not be subject to the
				provisions of law relating to Federal employees.
							(b)Work-related
				injuries
								(1)In
				generalFor purposes of
				subchapter I of chapter 81 of title 5, United States Code, relating to the
				compensation of Federal employees for work injuries, individuals participating
				in the Corps shall be considered as employees of the United States within the
				meaning of the term employee, as defined in section 8101 of such
				title.
								(2)Special
				ruleIn the application of the provisions of subchapter I of
				chapter 81 of title 5, United States Code, to an individual referred to in
				paragraph (1), the individual shall not be considered to be in the performance
				of duty while absent from the individual’s assigned post of duty unless the
				absence is authorized in accordance with procedures prescribed by the Director
				of the Corporation.
								(c)Tort claims
				procedureAn individual participating in the Corps shall be
				considered an employee of the United States for purposes of chapter 171 of
				title 28, United States Code, relating to tort claims liability and
				procedure.
							199HH.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subtitle $900,000,000 for each
				of fiscal years 2007 through
				2010.
						.
			(b)Table of
			 contentsThe table of
			 contents contained in section 1(b) of the National and Community Service Act of
			 1990 is amended by adding at the end of the items relating to title I the
			 following:
				
					
						Subtitle J—National Infrastructure Corps
						Sec. 199AA. Definitions.
						Sec. 199BB. Establishment.
						Sec. 199CC. Purposes.
						Sec. 199DD. Participation in the Corps.
						Sec. 199EE. Projects to be carried out by the
				Corps.
						Sec. 199FF. Wages.
						Sec. 199GG. Non-Federal status.
						Sec. 199HH. Authorization of
				appropriations.
					
					.
			4.Conforming
			 amendmentSection 122(a) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is
			 amended—
			(1)by redesignating
			 paragraph (15) as paragraph (16); and
			(2)by inserting after
			 paragraph (14) the following:
				
					(15)An economic
				infrastructure construction program such as the National Infrastructure Corps
				established under section 199BB or a qualified infrastructure corps as defined
				in section
				199AA.
					.
			
